Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 10/21/20, Applicant amended claims 1, 3, 10, 14-15, canceled claim 5, and added new claims 16-21.  Claims 1-4 and 6-21 are presented for examination.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for deduplication processing in a single-node and/or multi-node architecture: wherein the first computing device and the second computing device are configured as a cluster so that together the first index portion and the second index portion comprise a global deduplication index for the cluster, wherein the first index portion includes a first index log including a plurality of data-portion identifiers and associated reference information for a plurality of deduplication data portions deemed to be unique in the system, and wherein the index log is configured for storing the plurality of data-portion identifiers in a temporal order based at least partially on when the respective data-portion identifiers are received; and searching a lookup structure to locate a second surrogate key that matches the first surrogate key; locating, in the first index portion of the deduplication index, a second data-portion identifier that matches the first data-portion identifier by accessing an index log based on location information associated with the second surrogate key to locate the second data-portion identifier that matches the first data-portion identifier.  Examiner believes these features, in combination with other features of the claimed invention, are a novel and unobvious .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Relevant Prior Art
	During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention.  Each reference is listed on the Notice of References form included in this office action:
	Beaverson et al (US 7,930,559) teaches storing a plurality of data portions with indexes of the data portions and storing reference information corresponding to the data portions in log files, does not teach wherein the index log is configured for storing the plurality of data-portion identifiers in a temporal order based at least partially on when the respective data-portion identifiers are received (columns 1-2 lines 66-45);
	Goel et al (US 20160055143) teaches storing tokens for a document and indexing the document using the tokens and uses a mutation journal to track edits to the document over time, does not teach wherein the index log is configured for storing the plurality of data-portion identifiers in a temporal order based at least partially on when the respective data-portion identifiers are received (paragraphs 0034, 0227-0253 figure 9); and 
	Ahuja et al (US 20120114119) teaches tokenizing data elements from a file into tokens and selecting a token as a key, searching on the token, does not teach computing devices as a 

Responses to Applicant’s Remarks
	Regarding rejections of claims 1 and 14-15 under 35 U.S.C. 102(a) by Coburn, Applicant’s amendments overcome Coburn’s teachings.  Examiner conducted another search of the prior art and did not find any references that taught the claimed invention, hence the Notice of Allowability issued here.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718.  The examiner can normally be reached on M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        1/21/21